ICJ_007_Asylum_COL_PER_1950-11-20_JUD_01_ME_02_EN.txt. 303

DISSENTING OPINION BY JUDGE BADAWI PASHA
[Translation]

I share the opinion of the Court on the various conclusions except
those relating to the American practice, the “question of urgency”,
and the maintenance of asylum until August 31st, 1949, the date
of the Act of Lima.

To explain my dissent on the question of urgency, it will be
necessary to recall the circumstances in which asylum was granted
on January 3rd, 1949, and which are set out in the judgment of the
Court.

FA
* *

Relying on these and certain other circumstances, Colombia has
sought to imply that Peruvian justice, as a result of the events of
October 3rd, was not, and could not be administered in an objective
and impartial manner. I do not consider that it is necessary for the
Court to examine this argument. The only issue before the Court is
the validity or regularity of the asylum and the interpretation of
the Convention of 1928. This question must and can be resolved
without its being necessary to appreciate the operation of ordinary
justice in the territorial State, because no measure, not even a state
of siege, adopted by a de juve or a de facto government, was ever
inspired by a desire to influence that justice, or aimed at such a
result.

The denunciation by the Minister of the Interior, which has been
described as an injunction to justice, is, in spite of its violent attack
on Apra, quite usual for such denunciations.

On the other hand, in the opinion of Peru, the cases of urgency
referred to in Article 2, paragraph 2, “First”, seem to be none other
than pursuit by a furious mob or the action of arbitrary justice,
exercised by a political faction against its adversaries or in condi-
tions which evidently preclude all guarantees of an impartial and
objective examination. The danger of legal proceedings for political
offences could consequently not be considered as a case of urgency
within the meaning of the above-mentioned provision.

*
* *

The Havana Convention of 1928 gives no definition of “urgent
cases”. That Convention is the only instrument to have used the
expression. With the exception of the Montevideo Convention of
1933, the object of which was merely to define the terms of that of
1928, and which consequently does not regulate the question in its

41
DISSENTING OPINION BY JUDGE BADAWI PASHA 304

entirety, the Conventions of 1889 and 1939 make no reference to the
matter of urgency. |

Indeed, can these terms be defined ? This is open to doubt. The
conception of urgency is essentially variable and relative. It depends
first of all on the cases to which it is applied, and then on the
circumstances of time and place. It is experience—not general but
particular—and experience alone which can give concrete form to
this notion. Even the two cases cited by Peru and which are the
only ones known or accepted in Europe (and then only-in the drafts
of learned societies and not by States) were not conceived a priori,
but according to certain experimental data. Thus they cannot be
restrictive to the exclusion of other or more subtle forms of urgency.

In the absence of definition and criteria, upon what basis can
the expression be interpreted? The etymological meaning is
obviously of no help whatsoever.

Since this is not a rational institution which is in the process
of creation or which is being regulated for the first time—as would
be the case of a draft convention of a learned society—but a living
institution which is almost a hundred years old, the only safe guide
would appear to be practice, to the extent to which such practice
interprets the intentions of the States which chose these expressions
and agreed to adopt them, or of those States entrusted with carrying
out their intention, either as States of refuge or as territorial States.
This practice would be all the more decisive in determining the
scope of these expressions if it is both subsequent and prior to the
Convention, in other words, if it is uninterrupted.

This practice has been invoked by both sides. It is not limited to
the parties to any particular convention. It has even been adopted
by States which are not bound by any convention, as for instance
Venezuela. It therefore transcends the Convention of 1928 and goes
back to the origins of the institution of asylum.

Colombia has attempted, unsuccessfully, to draw from this
practice certain conclusions respecting unilateral qualification. On
the other hand, Peru, in arguing that the only cases of urgency are
those arising from pursuit by a mob or from arbitrary justice at the
hands of a political faction, is proceeding by mere assertion or has
referred to non-American authorities. Peru has made no attempt to
submit evidence derived from American life or practice or from
American authorities who have studied this question.

The special circumstances, the conditions or details of the cases
cited in illustration of this practice, have generally not been supplied
or at any rate have not been supplied in a complete manner. It is,
however, easy to see that all these cases without exception have a
common characteristic, i.e., they arose in connexion with a revolu-
tion or a rebellion. Revolution or rebellion is their only reason and

42
DISSENTING OPINION BY JUDGE BADAWI PASHA 305

circumstance. No reference has been made in that connexion to the
threat of mobs or of justice at the hands of a political faction. The
refugees were merely sought by the public authorities of their
countries for the purpose of legal proceedings.

The cases cited as examples also present another aspect : they all
terminated by the grant of safe-conducts to the refugees, and no
case was mentioned of a refugee being surrendered to the territorial
authorities for the purpose of legal proceedings.

In all such cases, revolutions may have produced a state of
disturbance ; successful revolutionaries may then be seeking mem-
bers of the former government to make them answerable for their
past tenure of office ; or a government which has suppressed a rebel-
lion may be seeking out its authors in order to prosecute them under
the criminal code ; or, as in the present case, successful revolution-
aries, having overthrown a government, may be seeking other
revolutionaries who have been less fortunate than themselves.

In such troubled circumstances, exceptional measures are usually
adopted, but the general structure of the government remains
intact. More especially, justice continues to function as usual even
in cases where special tribunals have been instituted in addition to
the ordinary courts.

The existence of this practice is thus undeniable. In the absence
of further proof, it is sufficient to recall what happened in connexion
with these same events of October 3rd. Independently of the degree
of responsibility (a question which is entirely irrelevant to the
validity of the asylum), all the refugees in the eight diplomatic
missions, with the exception of Haya de la Torre, received safe-
conducts, whereas from the point of view of the nature of offence
with which they were charged, and from the point of view of
urgency, they were all in the same situation ?.

The only question which may arise in the circumstances is
whether this practice is lawful or unlawful.

There is no doubt that an act resulting from an explicit cr
implicit agreement freely entered into by two States exercising
their sovereign rights cannot be called unlawful.

There are only two alternatives: either this practice has
abrogated the condition of urgency or it has merely interpreted it in
a liberal fashion. Without having to consider whether an inter-

1 See the communiqué of the Peruvian Government of October 12th, 1948,
published in the official gazette El Peruano of October 13th (see Memorial
of Colombia).

2 In this connexion, see especially the correspondence exchanged between the
Embassy of Uruguay and the Ministry of Foreign Affairs of Peru, quoted in the
Reply of Colombia, in which even the unilateral and definitive qualification
by the State of asylum has been invoked by Uruguay. In the case of the
refugees who were granted asylum in the Uruguayan Embassy, safe-conducts were
granted on February 17th, 1949.

43
DISSENTING OPINION BY JUDGE BADAWI PASHA 306

national custom can abrogate a rule of positive law, it must be
admitted that the most natural and the most juridical explanation
is to consider this practice as a method of interpretation of the
condition or urgency.

But this practice was not only subsequent to the Convention (and
consequently constitutes a sound interpretation thereof), it also
existed before the Convention. It should, therefore, be considered
as one of the “‘rules they [the governments of the Latin-American
States} must observe for the granting of asylum in their mutual
relations”, which rules these governments were ‘‘desirous of fixing”
by that Convention (Preamble to the Convention).

This practice was known to these governments. It was common
knowledge and had not been contested. If these governments had
wished to discontinue it, they would not have failed to denounce
it in one manner or another. The absence of such a denunciation
is conclusive proof that the practice continues and is definitively
recognized, This proof can only be refuted by showing that the
words “‘urgent cases” thus interpreted would be devoid of meaning.
This has not and could not be shown. It will later be shown what
these words were intended to exclude.

+
* *

It remains to be seen whether the other provisions of the
Convention of 1928 corroborate the interpretation of the words
“urgent cases” deduced from practice which is both prior and
subsequent to the Convention.

In considering the provisions of the Convention, it is presumed
that there is no conflict between the territorial State and the State
of refuge concerning the political nature of the offence which gave
rise to the asylum, or that any dispute arising on that point was
resolved by the recognition of that political character by the
territorial State.

But it will be admitted that asylum of a political offender,
if it is not to be indefinitely prolonged, should come to an end by
one or other of the following solutions: either the refugee leaves
the territory with a safe-conduct, or else he is surrendered to the
territorial State for the purpose of legal proceedings.

In order to contest the fact that, according to recognized practice,
asylum should always terminate in the grant of a safe-conduct, it
is necessary to admit that the territorial State has the right to
demand the surrender of the political offender for the purpose of
legal proceedings.

That State has, of course, the right to insist on the surrender of a
common criminal, Article I, paragraph 1, expressly says so. But
nothing of the kind is said concerning political offenders.

44
DISSENTING OPINION BY JUDGE BADAWI PASHA 307

Does it therefore not follow from this provision, by an argument
a contrario, that such a right does not exist in the case of political
offenders ? This argument a contrario is conclusive provided it is
confirmed by other arguments or considerations. In this case it is
confirmed by the fact that the Convention has sought to establish
that the two cases of asylum are clearly distinct. Each is the object
of an article which provides all the conditions relating to it.

Article 1, paragraph 1, states that it is not permissible to grant
asylum to common criminals ; but paragraph 2 provides for cases
where, in fact, asylum may have been granted, particularly the
case where the head of a diplomatic mission, considering at the time
of asylum that he was granting it to a political offender, subse-
quently recognized that the refugee was only a common criminal.

In such cases a measure of urgency is necessarily implied in the
asylum. This measure can only be urgency in the strict meaning of
the word, in accordance with Peru’s interpretation of Article 2,
paragraph 2, of the Convention, i.e., pursuit by a mob, or justice
at the hands of a political faction. In fact, even a common criminal
is entitled to regular justice, and he is justified in seeking asylum
in such circumstances of urgency.

Paragraph 2 of Article enacts that, in such a case (provided of
course that the head of the mission does not dispute the fact that
the refugee is a common criminal), the territorial State may demand
the surrender of the refugee.

But it is quite obvious that, even in the case of a common crim-
inal, urgency in its strict meaning described above ought to have
ceased. The request for surrender made by the territorial State is in
itself an implication of the fact that urgency has ceased.

In the circumstances, it might well be wondered why such a
clear distinction has been established between the two categories of
offenders if, on the one hand, urgency has the same strict meaning
for both and if, on the other hand, the refugee, whether a common
criminal or a political offender, has to be surrendered to the terri-
torial State for the purpose of legal proceedings, as soon as the case
of urgency has ceased or in case urgency never even existed.

The truth is that the notion of urgency is not the same for the
two categories of offenders and that the consequences of asylum
also differ according to whether the refugee is a common criminal or
a political offender. In the former case, as soon as urgency in its
strict sense has ceased, or if it has never even existed, the territorial
State may demand his surrender, whereas in the latter case it is the
nature of the situation (revolution or rebellion) which determines
the urgency and justifies the request and immediate grant of a
safe-conduct.

Practice has furnished indisputable confirmation of the conclu-
sions deduced from the texts. Not only has this practice been
constant in the sense that revolution is a case of urgency and a

45
DISSENTING OPINION BY JUDGE BADAWI PASHA 308

valid condition for asylum, but also in the sense that the invariable
effect of diplomatic asylum, regularly granted to a political offender,
has been the non-surrender of the offender to the territorial State
and his departure from the country by virtue of a safe-conduct
granted by that State.

No case to the contrary has been cited.

*
% *

Article 2, paragraph 2 (“First”), further provides that ‘‘asylum
may not be granted except in urgent cases and for the period of time
strictly indispensable for the person who has sought asylum to ensure
in some other way his safety”.

Could the last part of this sentence refer to the surrender to the
territorial State for purposes of legal proceedings ? It may be true
that in case of pursuit by a mob or legal proceedings at the hands of
a political faction, such a surrender may ensure safety in some other
way, but it is even more true that this term would be inadequate ;
to ensure safety in some way other than asylum can obviously only
mean departure from the country.

Thus, departure from the territory seems to be the end of any
political asylum. That is the only conclusion compatible with the
texts.

It could be argued, on the other hand, that, even admitting that
general practice places revolution on the same footing as pursuit by
a mob or justice at the hands of a political faction, all that the
territorial State is bound to do is to respect asylum until the return
of normal conditions. It could then request the State of refuge to
surrender the refugee for prosecution before the ordinary courts.

But whether or not normal conditions have returned is a question
of opinion. It might give rise to argument. On the other hand, such
an interpretation of the phrase in question would lead to the
inadmissible conclusion that the State of refuge was under an
obligation to keep the refugee until such time as it might please
the territorial State, at its absolute discretion, to demand his
surrender. |

Moreover, what would be the significance or the scope of the rule
appearing in Article 2, paragraph 1, to the effect that “asylum
granted to political offenders in legations, warships, military camps
or military aircraft shall be respected....’’, if that respect were not to
manifest itself as a last resort, by the grant of a safe-conduct ? Does
this obligation to respect asylum confine itself to a mere prohibition
for the territorial State to force an entrance into the diplomatic
mission for the purpose of seizing the refugee ?

Here again it should be recalled that practice gives no example
of asylum granted on the occasion of a revolution having continued

46
DISSENTING OPINION BY JUDGE BADAWI PASHA 309

until return to normal conditions or having terminated otherwise
than by the departure of the refugee.
* *

The analysis of the practice of the South-American States
{whether signatories or not) before and after the Convention of
1928 and the analysis of the provisions of that Convention as regards
the difference it laid down between common criminals and political
offenders, the absence of any reference to the surrender of the latter
to the territorial State, as well as of the meaning and scope of the
expression ‘ensure in some other way his safety”, and of the
obligation to respect asylum — this double analysis establishes
beyond any question that Article 2 refers especially to cases of
revolution which are qualified in that article as urgent cases.

In fact, the Convention of 1928 merely seeks by this reference to
“urgent cases” to exclude from asylum those cases in which it is
granted following legal proceedings, instituted in normal circum-
stances and in the absence of revolutionary disturbances or of
possible exceptional measures.

Of course, the Convention of 1928 as a whole has a restrictive
character with regard to the exercise of the right of asylum, but
that general character cannot offset all the arguments derived from
a practice which is both constant and unambiguous on a given
point ; this practice is further corroborated by the analysis of
the principal provisions of the Convention itself.

*
* *

It results from the foregoing description of asylum that this
institution has an aspect in South America which it has not else-
where. If the reason for this difference cannot be discovered, the
conclusions deduced from practice and from texts, however concor-
dant they may be, might not appear decisive.

In the search for this difference, I do not consider it necessary to
dwell on the nature of revolutions in that part of the world, their
causes or the various conditions which favour their outbreak. It is
sufficient to say that revolutions and rebellions are very frequent.
They sometimes fulfil the functions of an election, when a section
of public opinion which is dissatisfied with the government wishes
to effect a change in a manner which is less slow and laborious than
voting.

It is this frequency of revolutions combined with their character,
causes and conditions, which has given to asylum an object and a
usefulness which it does not seem to have elsewhere. By a
kind of general and implicit agreement it is to be regarded
as a means enabling the authors of unsuccessful conspiracies to

47
DISSENTING OPINION BY JUDGE BADAWI PASHA 310

escape the severity of the acts of vengeance of the government in
power and permitting members of a defeated government to evade
the measures by which a successful conspiracy would seek to ensure
its security.

By virtue of this usefulness, asylum has become a factor of peace
and moderation to the extent that it avoids violence, it provides
a certain respite, attenuates the bitterness of defeat and imposes
wisdom and moderation in view of the potential danger of the
return of an exiled refugee.

There is no doubt that asylum can also be an element of instab-
ility in so far as it reduces or eliminates the risks involved in revolu- :
tion, but these disadvantages, in comparison with the afore-men-
tioned advantages, do not seem to have affected either its course or
recurrence.

It is sometimes attempted to explain the particular development
of this institution in America by referring to chivalry and humanity.
This point may be open to doubt, although these concepts are not
completely alien to the institution of asylum. In any case, the idea
of chivalry is quite relative. In former times, asylum for common
crimes was recognized in the name of chivalry, whereas we now
condemn this practice as being contrary to social security and
solidarity. In those days it was refused in cases of political offences,
being contrary to a certain dynastic solidarity. In modern times
it is admitted for these offences precisely because governments
to-day no longer have the character of permanency which they
enjoyed in former times. In fact, democracy necessarily supposes
struggle for power and changes of government. In such struggles
and changes errors may be committed, but they are considered as
the price that must be paid for the advantages of democracy.

*
* od

But however great the usefulness of asylum may be, this useful-
ness would be insufficient to explain the development of asylum
without having regard to another consideration relating to the
character of revolutions. In fact, in the troubled times which
accompany or follow them, passions are unleashed which fre-
quently cannot be controlled by reason and justice, and generally
have at their command an almost absolute power which, it must be
admitted, may be necessary in order to curb the disturbances
occasioned by the revolution. This power would, in the case of a
constitutional government, result from the proclamation of a state
of siege. A de facto government simply confers this power upon
itself. In both cases it manifests itself by a fusion of the legislative
and executive powers in the hands of the members of the govern-
ment. It is in such circumstances that the government, without

48
DISSENTING OPINION BY JUDGE BADAWI PASHA 311

having to encroach on the general judicial organization, could be
tempted to create special organs of justice bearing the imprint of
political justice.

Such is the case of the decree of November 4th enacted by the
Military Junta providing for Courts-Martial to judge summarily the
authors, accomplices and others responsible for the offences of
rebellion, sedition or mutiny within short time-limits (enquiry three
days ; prosecution and judgment six days).

It matters little whether this particular decree was retroactive
or not from the point of view of the summary justice which it
instituted. What is important is the fact that such political justice
could be set up by that same Junta and could examine facts which
had occurred prior to its institution. Such a fact could have been
the case of Haya de la Torre where the enquiry seems to have been
suspended since the summons to appear published on Novem-
ber 16th, 1948, in spite of the fact that the summons informed
the accused that the enquiry would proceed in their absence.

The creation of new judicial organs and the recognition of their
competence to judge facts prior to their existence, which hitherto
fell within the jurisdiction of ordinary tribunals, could have been
regularly accomplished by a constitutional government. Legislative
power is not prevented from so doing by the rule of non-retro-
activity which is not generally applicable in matters of judicial
procedure and organization. The possibility for an unconstitutional
government to proceed in this manner is even more obvious.

The Junta assumed power on October 27th, 1948, as a de facto
government. It thus held all the power without needing to invoke
the state of siege proclaimed on October 4th by the constitutional
government which had preceded it. However, it saw fit to renew
the state of siege whenever it expired (every thirty days). In fact,
the state of siege was renewed on November znd, December znd
and January znd. These successive renewals, although superfluous,
prove that, at any rate until the last date, the Junta considered it
necessary to announce publicly that it might still need excep-
tional measures and that the situation, at the time, was not yet
normal.

The fact that the Agent of Peru declared in his Rejoinder on
behalf of his Government—a declaration which was subsequently
confirmed in the oral statement of October 2nd, 1950—that the
decree of November 4th was “‘intended to apply to crimes occurring
after its publication” in no way alters the possibility existing in
January, 1949, of enacting another decree providing for another
Court-Martial with similar summary procedure to deal with facts
which had occurred prior to the decree. The reference to retroactivity
in the foregoing declaration must be interpreted as bearing on the
application of the penalties provided in the decree of November 4th.

49
DISSENTING OPINION BY JUDGE BADAWI PASHA 312

It is this possibility of exceptional measures which characterizes
periods of revolution and which makes it always possible to speak
of the danger of legal proceedings, in so far as it involves a
further danger, namely proceedings before a political tribunal.

Obviously the danger of legal proceedings for a political offence
is not in principle sufficient to justify the grant of asylum to the
person threatened.

But asylum as practised in America has been indissolubly bound
to the conception of revolution. On the one hand, it provided the
social and political usefulness referred to above, and on the other
hand, it found a general justification in the possibility of exceptional
measures.

In this very special environment, asylum assumed the aspect of
a regional or continental institution, approved by the governments
in power, those which triumphed over a conspiracy as well as those
which had triumphed as a result of a conspiracy ; and by their
recognition of asylum both types of government considered it as a
possible resort in the event of a reversal of fortune. Just as there
exist usages of war, so a usage of revolution has arisen, which
became the object of implicit and general agreement between the
American States.

It is as such that the exercise of asylum is so frequently and
widely recognized.

Viewed as an isolated phenomenon, the asylum of a political
offender may easily acquire the aspect of an encroachment on
territorial sovereignty, and, as far as it is an obstacle to legal
proceedings, it may appear as a suspicion of the national justice
and, in any case, as an interference in the domestic affairs of a
State. However, when it is accepted by all States, both in the réle
of the territorial State and the State of refuge, it loses all such
aspects and becomes a general and impersonal rule of conduct.

The fact that abuses may have arisen in the exercise of asylum
is absolutely alien and irrelevant to the appreciation of that
institution as a juridical phenomenon. Just as alien and irrelevant
is the fact that established governments, enjoying general respect
and confidence, owe their existence to revolutions or to the exer-
cise of asylum. Such merits or abuses may influence the evo-
lution of the institution or its transformation, or bring about
its extinction. They remain, however, irrelevant to the task of
the Court when considering an individual application of that
institution.

On the other hand, it may readily be agreed that a number of
cases which are not regular cases of asylum have intruded on the
practice already referred to which is recognized as a general rule of
conduct. Such, for example, are cases where, for reasons of political
expediency, safe-conducts may have been granted to refugees whom
the territorial State regarded as common criminals, but in whose
case it did not choose to enter into a dispute. I do not include in this

50
DISSENTING OPINION BY JUDGE BADAWI PASHA 313

category the case of persons against whom no charge has been made
but who, fearing that such a charge may arise, seek asylum ; for it
is in the spirit of the institution to grant to such persons the protec-
tion of asylum.

In spite of this intrusion, the practice of asylum as a usage of
revolution remains a juridical phenomenon which can be regulated,
interpreted and applied, just as the usages of war. The fact that the
Parties had recourse to the Court in order to solve a dispute on the
subject of asylum is sufficient proof thereof.

It may therefore be concluded that in enacting that asylum may
only be granted in urgent cases, the Havana Convention of 1928
was desirous of “fixing the rules” (preamble to the Convention)
which had been applied up to that time. These rules tend not to
admit asylum in times of peace and order, but to grant it in times
of revolution, euphemistically described in the Convention as
“urgent cases”. To interpret asylum in such a case, as implying
suspicion of territorial justice or interference in the domestic affairs
of another State, is definitely out of the question because this is a
special situation, with ample possibilities of deterioration through
the adoption of exceptional measures, and because all the States,
in their alternative capacity as State of refuge and territorial
State, have accepted this rule as a general rule of conduct.

In the case under consideration, the state of disturbance caused
by the revolution of October 3rd still persisted on January 3rd.
Proof of this may be found in the fact that, the day before, the
Military Junta considered it necessary to proclaim the renewal of
the state of siege, thus implying the possibility of taking exceptional
measures. Asylum was thus regularly granted to Haya de la Torre
since this was a case of urgency, the state of disturbance caused by
the rebellion still persisted, and the offence with which he was
charged was unquestionably a political offence}.

1 In fact, the proceedings for rebellion against Haya de la Torre, in the absence
of almost all those responsible, who had been authorized by the Government of
Peru to leave the country, could only be partial and fragmentary. This initial
discrimination by the Executive does not appear to be a perfect guarantee of
impartiality.

The de jure Government of Peru seemed specially desirous of depriving Apra
of its financial and publicity resources. (See in the Counter-Memorial the
denunciation of the Peruvian Minister of the Interior of October 5th, 1948.)
Judging by the communiqué of October 12th, the prosecution assumed secon-
dary importance. On the other hand, the de facto Government, this aim having
been achieved, seemed to be especially anxious to strike at the head of the
party. (See the contradictory attitudes of this Government at that time towards
Colombia and Uruguay’)

51
DISSENTING OPINION BY JUDGE BADAWI PASHA 314

It is very significant in this connexion that the diplomatic
correspondence between Colombia and Peru, which lasted three
months, and which purported to reflect the direct reactions of the
two Parties and to contain the fundamental bases of their respective
attitudes, does not for a single moment touch on the question of
urgency; see especially in the memorial, the letter of Peru of
March 19th: VI, second paragraph; VII, first paragraph; IX, X,
first paragraph, and Peru’s letter of August 6th: VI.

If Peru considered that there was no urgency in this case, she
would not have failed to rely on this argument and to avoid this
long controversy concerning terrorism, which apparently had no
chance of convincing Colombia for the simple reason that it had no
foundation in fact or in law, and that the so-called terrorist crimes
had not given rise to any accusation prior to the grant of asylum.

It was only after the presentation of the Counter-Memorial that
an attempt was made to argue urgency in the case of Haya de la
Torre, without, however, attributing to this argument, at the
beginning, the importance which it subsequently acquired. It was
especially in the final oral reply that this absence of urgency became
‘the essential basis and grounds of the counter-claim. No explanation
has been given—and for an obvious reason—to show why this
argument, if it is so decisive and so much less controversial than
that of terrorism, has not been invoked at the very outset in the
diplomatic correspondence.

In that correspondence, Colombia, relying on her doctrine of
unilateral and definitive qualification, refrained from any discussion
of the domestic affairs of Peru, although the latter, curiously enough,
had invited Colombia to participate in such a discussion. This
attitude on the part of Colombia may easily be explained by a
desire to avoid being drawn into a discussion of the responsibility
of Haya de la Torre and the terroristic aspect of the crimes com-
mitted in the course of the events of October 3rd, which, in the
view of Peru, were to transform the offences with which Haya de la
Torre was charged into common crimes and thus render his
asylum pointless.

In view of the foregoing conclusion, any consideration of the
duration of asylum seems to me completely superfluous, especially
since the prolongation of asylum is, in fact, entirely due to the
diplomatic correspondence. This correspondence constitutes the
negotiations between two States concerning a dispute which has

52
DISSENTING OPINION BY JUDGE BADAWI PASHA 315

arisen between them. It was these negotiations which led to the
Act of Lima, by virtue of which the dispute was submitted to the
Court.

It is impossible to deny that Colombia is entitled to maintain,
by means of negotiations, what she considers to be her right or to
deny that she is entitled to continue the asylum throughout such
negotiations.

(Signed) BADAWI PASHA.

53
